Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION


1.  Applicant's amendment, filed  04/27/21is acknowledged.

Claims 10-14 and 20-25 are pending.

Claims 10-14 and 20-25 read on the method for treating a subject suffering from a disease, comprising administering to the subject cells transduced with retroviral vector and cultured in the presence of IL-2.

2. The filing date of the instant claims is deemed to be the filing date of the instant applications, i.e. 05/17/2019 as the parent application 15/365677 does not support the method for treating a subject suffering from a disease, comprising administering to the subject cells transduced with retroviral vector and cultured in the presence of IL-2 as instantly climed.

If applicants disagree, applicants should present a detailed analysis as to why the claimed subject matter has clear support in the parent application. Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. 112, first paragraph. 


3.The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4. Claims 10-14 and 20-25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, does not reasonably provide enablement  for   the claimed method for treating any subject suffering from any disease, comprising administering to the subject  any cells transduced with retroviral vector and cultured in the presence of IL-2. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim.



Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.


The specification only discloses  an in vitro method for generation CAR T cell cultured in the presence of IL-2 and a method for detecting MAGE antigen in melanoma subject.( see Example I and II in particular). The specification does not adequately teach how to effectively treat any subject suffering from any disease,  including cancer immunotherapy, comprising administering to the subject  any cells transduced with retroviral vector and cultured in the presence of IL-2. Moreover,  no  animals models  were used to study the effectively treating  any subject suffering from any disease, comprising administering to the subject  any cells transduced with retroviral vector and cultured in the presence of IL-2. Since there is no animal model studies and data in the specification to show the effectively  of treating any disease including cancer, it is unpredictable how to correlate in vitro results with  in vivo use.    Feldman et al (Transplant. Proc. 1998, 30, 4126-4127)   teach that “while it is not difficult to study the pathogenesis of animal models of disease, there are multiple constraints on analyses of the pathogenesis of human disease, leading to interesting dilemmas such as how much can we rely on and extrapolate from animal models in disease”.

The state of the prior art and the level of one of ordinary skill relate to predictability as
follows. Cancer immunotherapy has been the focus of scientific and medical research conducted
at the highest level for at least 25 years (see Dotti et al. for example, Immunol Rev. 2014,
257(1)1-35). Dotti et al. teaches in the introduction thereof that “[c]himeric antigen receptor-
expressing T (CAR-T) cells are examples of adoptive cellular immunotherapies (ACIs) which
are themselves a subset of complex biological therapies (CBTs) [citations omitted]. While such
therapies have been available for more than 20 years, it has proved difficult to develop them to a
stage at which they can be predictably successful and widely implemented as a standard of care.”
Thus the state of the prior art is considered to be unpredictable with regard to CAR-T
therapy. As it relates to the present invention, it is further emphasized that Dotti et al.
definitively states that predictability has been an issue in the field of cancer immunotherapy
using CAR-T cells.

The specification as filed does not provide any guidance or examples that would enable a skilled artisan to use the disclosed compounds or methods of using said compounds, since the instant claimed of treating any disease, including cancer immunotherapy, is entirely prophetic. 
in vitro studies to the development of effective in vivo mammalian including human therapeutic treatment, commensurate in scope with the claimed invention.  Therefore, it is not clear that the skilled artisan could predict the efficacy of a method of treating any subject suffering from any disease,  including cancer immunotherapy, comprising administering to the subject  any cells transduced with retroviral vector and cultured in the presence of IL-2.   

A person skilled in the art would recognize that attempting to accomplish cancer immunotherapy, which is acknowledged by researchers as being unpredictable even when
using T cells, would be highly problematic as translated to the use of any cells for the same
purpose. This is particularly true since the prior art appears silent as to such a use for any cells
and in the complete lack of exemplification of cancer immunotherapy using  any cells  transduced with retroviral vector as disclosed in the instant specification.  Thus in the absence of working examples or detailed guidance in the specification, the intended uses of any cell transduced with a retroviral vector and cultured in the presence of IL-2 for treating any disease including cancer are fraught with uncertainties.

The specification does not provide sufficient teaching as to how it can be assessed that treating any subject including human suffering from any diseases  was achieved after the administration of a therapeutically effective amount of  any cells, including CAR-T or TIL,  that were transduced with retroviral vector and cultured in the presence of IL-2.

Thus, Applicant has not provided sufficient guidance to enable one skill in the art to use claimed  method for  treating any subject suffering from any disease, comprising administering to the subject  any cells transduced with retroviral vector and cultured in the presence of IL-2 in manner reasonably correlated with the scope of the claims.  

The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970)   indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.

In view of the quantity of experimentation necessary, the unpredictability of the art, the lack of sufficient guidance in the specification, the limited working examples, and the limited amount of direction provided given the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.  Claims 10-14 and 20-25 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by US Patent Application 20210171909 or US Patent Application 20030153731 or US Patent Application 20160046700 or US Patent Application 20170151281.

US Patent Application’ 909 teaches the method of treating cancer comprising administering to the patient CAR T cells that were transduced with retroviral vector and ex-vivo expanded in the presence of IL-2 ( see entire document, paragraphs 0005, 0006, 0026, 0032 in particular)

US Patent Application’ 731 teaches the method of treating cancer comprising administering to the patient CAR T cells that were transduced with retroviral vector and ex-vivo expanded in the presence of IL-2 ( see entire document, paragraphs  0060, 0062 and claims in particular).

US Patent Application’ 700 teaches the method of treating cancer comprising administering to the patient CAR T cells that were transduced with retroviral vector and ex-vivo expanded in the presence of IL-2 ( see entire document, paragraphs  0006, 0008, 0055, 0105, 0107, 0174 in particular).

US Patent Application’ 281 teaches the method of treating cancer comprising administering to the patient CAR T cells that were transduced with retroviral vector and ex-vivo expanded in the presence of IL-2 ( see entire document, paragraphs 0023, 0051, 0056 in particular).

The references  teaching  anticipates the claimed invention.

7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely [ 1 ].

8. The claims  10-14 and 20-25 are provisionally rejected on the grounds of nonstatutory double patenting of the claims 1-26   of copending  Application No 15/048922. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-26   of copending Application No 15/048922 recited a method of treating a cancer in the subject comprising  administering to the subject a cells transduced with retroviral vector and cultured in the presence of IL-2.

This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

9. No claim is allowed.

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644